Title: To Alexander Hamilton from Thomas Lloyd Moore, 3 September 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Camp Bristol Sept. 3d. 1799
          
          I had the honor of receiving your favor of the 29th. Ulto. inclosing papers respecting John Butler Soldier of Cap. Henry’s company 10th. Regt. which I find upon enquiry contain a false statement. Several of his comrades hear testimony of his being perfectly sober when enlisted, and say that the Question was put to him pointedly by the Justice of the Peace. With respect to age there is no objection, and as to his Wife and family he seperated from them some time prior to his enlistment. I have ordered on a detachment of Recruits that will amount to about 100 and expect their arrival at Head Qrs. in about a week from this date.
          I have the honor to be Sir, with great respect, your obedt. Servt.
          
            Thomas L. Moore
            Lt. Col. commdg. 10 Reg.
          
          Genl Hamilton
        